Citation Nr: 0125804	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen of a claim of entitlement to service connection for 
back, hip, and knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 until 
January 1946.  This matter comes before the Board of Veterans 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  An April 1999 BVA decision denied service connection for 
back, hip, and knee disorders.

2.  The evidence associated with the claims file subsequent 
to the April 1999 BVA decision is cumulative and redundant of 
evidence previously of record, and does not bear 
substantially upon the specific matter under consideration 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a back disorder, hip 
disorder, and knee disorder.


CONCLUSIONS OF LAW

1.  The April 1999 BVA decision that denied service 
connection for a back disorder, hip disorder, and knee 
disorder is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received subsequent to the BVA's April 1999 
denial is not new and material, and the requirements to 
reopen the claim for service connection for a back disorder, 
hip disorder, and knee disorder have not been met.  38 
U.S.C.A. §§ 5103A, 5108, 7104 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156); 38 C.F.R. §§ 3.156, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim of entitlement 
for service connection for back, hip, and knee disorders, all 
of which the veteran claims was manifested during service.  
The veteran maintains that he fell from a tree in France on 
an unspecified date in 1945, and fell out of a truck while in 
Germany in July 1945.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(presently codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  That is, the VCAA affects claims pending on 
or filed after the date of enactment (as well as certain 
claims, which were finally denied during the period from July 
14, 1999 to November 9, 2000).  38 U.S.C.A. § 5107, note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  Id., at 45,620.  Since the veteran's claim 
to reopen was received by the RO in March 2000, the prior 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as discussed above, are not applicable to the 
veteran's claim to reopen.  Nevertheless, the duties to 
inform and assist as set forth in the VCAA do apply. 

In the present case, the Board finds that all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any outstanding evidence that might aid his claim.  
The veteran was advised of the evidence needed to reopen his 
claim and to establish service connection, as set forth in 
the rating decision, a Statement of the Case, and 
Supplemental Statements of the Case.  Moreover, the Board 
notes that the RO considered the provisions of the VCAA in an 
April 2001 Supplemental Statement of the Case. 

The provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  In 
this case, the Board finds that the RO sufficiently advised 
the veteran that he needed to submit applicable evidence of a 
current disability and of a nexus or relationship between 
that disability and service.  Under these circumstances, the 
Board finds that the VA's duties set forth in the VCAA have 
been substantially complied with, and no useful purpose would 
be served by remanding this case to the RO for additional 
consideration of the new law.  Therefore, the Board will 
proceed with appellate review.

According to VA law, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  VA 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet App 203 (1999) (en 
banc); Elkins v. West, 12 Vet. App. 209 (1999).  

A review of the claims file reveals that the veteran was 
initially denied service connection for a low back disorder 
in a July 1953 rating decision based on a lack of evidence 
that the veteran was treated for or diagnosed with a back 
disorder during service.  In August 1992, the RO denied the 
veteran's claim of service connection for knee and hip 
disorders because service medical records were devoid of any 
evidence of injury to the hips or legs during service, and 
there was no medical evidence submitted which showed "the 
veteran to have incurred an arthritic condition of a joint to 
a compensable degree during the first year following 
discharge from active military duty."  The denial of service 
connection for the veteran's back, hip, and knee claims was 
upheld in an April 1999 BVA decision.

In the April 1999 decision, the Board found no continuity of 
treatment for a back disorder following service, and remarked 
that the veteran first sought treatment for his back in 1950.  
The Board also remarked that although some of the private 
medical physicians indicated that the veteran's injuries 
could be service connected, these opinions were merely 
speculative.  The Board noted that the private medical 
opinions were inconsistent with the veteran's service medical 
records which do not show any diagnosis or complaints 
regarding the veteran's back, hips, or knees.  The Board 
denied the veteran's claims on the basis that: 

[T]he veteran has not identified any 
available medical evidence to document 
the presence of low back, left hip, or 
left knee disability, including 
arthritis, proximate to service, and 
that any medical opinion linking the 
veteran's low back, left hip, or left 
knee disability to service would 
necessarily be based upon the 
unsubstantiated history of service back 
injury.      

As such, the Board denied the veteran's claim of service 
connection for hip, knee, and back disorders.  See 38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2001).

The RO received the veteran's request to reopen his claim in 
March 2000.  Evidence submitted subsequent to the April 1999 
BVA decision includes a February 2000 statement from Dr. 
Kage, in which Dr. Kage reported that the degenerative 
changes of the veteran's discs may be from trauma occurring 
many years ago, "possibly originating from injuries during 
[the veteran's] military service."  Dr. Kage reported that 
an EMG study performed in August 1999 indicated the 
development of a peripheral neuropathy, and a mild L5 
radiculopathy on the left side.  He stated that these changes 
could relate directly from the veteran's disc deterioration.  
Dr. Kage noted that abnormalities on an EMG may not occur 
until nerve irritation has occurred over a significant period 
of time.  Dr. Kage opined that chronic nerve irritation could 
be the source of the veteran's hip and leg pain.  He stated 
that "[t]hese recent disc and nerve changes reflect a 
continuous deterioration of a physical condition that began 
many years ago, possibly originating from injuries during 
[the veteran's] military service."  

Additional evidence associated with the claims file also 
includes statements from the veteran, which reiterate his 
contentions that were present in the record at the time of 
the April 1999 BVA decision.  Also submitted was a March 2000 
statement from the veteran's wife, and a July 2000 RO hearing 
transcript where the veteran indicated that he was injured 
during service, and where his son testified that he has 
always remembered the veteran having back pain.

Finally, the additional evidence includes a July 2000 
statement from Dr. Kage, which is similar to his February 
2000 letter, summarized above.  Dr. Kage noted that the 
veteran was evaluated by a neurologist who concluded that an 
evolving neuropathy and a mild radiculopathy are occurring.  
Dr. Kage noted that the evolving peripheral neuropathy could 
be the result of a vitamin B12 deficiency, and that the 
veteran was presently undergoing further therapeutic 
treatment to assess the impact of the peripheral neuropathy 
on his symptoms.  Dr. Kage's July 2000 statement concludes 
with a statement that is completely identical to the 
concluding statement in his February 2000 letter, such that 
the veteran's recent disk and nerve changes may possibly 
originate from injuries sustained in military service. 

The RO denied the veteran's request to reopen in a March 2000 
rating decision as the evidence submitted subsequent to the 
April 1999 BVA decision is redundant and cumulative.  The 
Board has reviewed the additional evidence associated with 
the file since the April 1999 BVA decision.  Significant 
evidence to reopen the claim would include evidence to 
substantiate the veteran's claim of an injury during service, 
as well as medical evidence that offered an opinion, based 
upon a substantiated medical history, that a current back 
disorder has a nexus or relationship to service.  The 
recently received, pertinent, evidence is not new and 
material evidence as it is redundant of the evidence already 
of record.  Subsequent records submitted by the veteran, as 
summarized above, provide further evidence that the veteran 
may have been injured during service.  However, the veteran 
has failed to provide definitive proof of an in-service 
injury.  Furthermore, the Board, in its April 1999 decision, 
considered a June 1994 statement from Dr. Kage, which stated 
that the veteran's arthritic changes could be service 
connected.  The February 2000 and July 2000 letters from Dr. 
Kage essentially address the same point:  that the veteran's 
current disorder may "possibly" originate from injuries 
sustained during service.  Moreover, those letters contain 
conclusory statements that are identical to a statement 
contained in a June 1994 statement from Dr. Kage, which was 
considered by the Board in the April 1999 decision.  As such, 
the Board finds the "new" February 2000 and July 2000 
letters from Dr. Kage are not new and material evidence as 
they are redundant on that issue of whether any currently 
diagnosed disorder is causally related to an incident of the 
veteran's active service.  

In short, the Board finds that the evidence received since 
the April 1999 BVA decision is essentially duplicative of 
evidence previously considered.  Therefore, such evidence is 
not new and material within the meaning of 38 C.F.R. 
§ 3.156(a), inasmuch as it does not show current back, hip, 
and knee disabilities related to a substantiated event or 
injury incurred during service, which was the basis of the 
prior denial.

Finally, the Board notes that veteran's statements alone are 
insufficient to establish a causal relationship between any 
current back, hip, and knee disorder, and an incident of the 
veteran's active service.  The Board has considered the 
contentions of the veteran, his representative, and his wife, 
inasmuch as they are offering their own medical opinion and 
diagnoses.  However, the record does not indicate that they 
have any medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, these assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In short, in the absence of new and material evidence, there 
is no basis to reopen the veteran's claim for service 
connection for back, knee, and hip disorders.  See 38 C.F.R. 
§ 3.156(a).  According, service connection for back, hip, and 
knee disorders remains denied. 


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement of service connection for 
back, hip, and knee disorders, and as such, the appeal is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals
 

 


